EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harold Fox (41,498) on 6/14/2022.
The application has been amended as follows: 


	In the Claims –


1. (Currently amended) A composition comprising:
an ultrafine microporous biotemplated filamentous carbon nanofiber with micropores smaller than 20 nm and up to 2000 m2/g surface area without activation having an aspect ratio of about 135, wherein a precursor for the ultrafine microporous biotemplated filamentous carbon nanofiber includes an alcohol and an aldehyde crosslinked by a primary amine 


18. (Currently amended) A method of making [[a]] the composition of claim 1 including a carbon nanofiber comprising: 
forming a precursor by crosslinking an alcohol and an aldehyde using a primary amine;
and
carbonizing the precursor.

25. (Currently amended) A method of removing a contaminant comprising:
administering into a contaminated site 
the composition of claim 1, 
removing the composition after adsorption to a contaminant.

	27. (Canceled)



























DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to this application, US 2019/0260032. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 5/6/2022 has been received and will be entered.
Claim(s) 1-25 and 27 is/are pending.
Claim(s) 18-25 and 27 is/are withdrawn from consideration.
Claim(s) 1 is/are currently amended.
Claim(s) 26 is/are acknowledged as cancelled.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claim(s) 1-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, the rejection identified several issues:
	First, Claim 1 contained two sentences. Deleting the fist period obviates that issue.
	Second, as to the antecedent basis issue, addition of “ultrafine microporous” after “the” obviates that issue. 
	Finally as to the “biotemplated” language, the Applicants were invited to advance a definition of “biotemplated.” (Non-Final Office Action dated 2/17/2002 at 10). The Remarks state “Biotemplating is a method of making materials by using biological surfaces to guide the growth of materials, in a way, mimicking how nature assembles materials using protein-based interactions,” citing to paragraph [0081] of the Specification. (Remarks of 5/6/2022 at 5). This is a quasi-definition of sorts, but as before, it is reasserted that “biotemplated” is product-by-process language describing processes carried out on the precursor and/or the method of making the precursor, prior to carbonization. See (S. 6: [0090]). On reconsideration in view of the portion called out in the Remarks, the language is definite. “Biotemplated” is broadly construed, per paragraph [0081] of the Specification, as discussed above. It is not construed as imparting any structural features. The rejection is WITHDRAWN. 

Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim(s) 1-17 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0028798 to Worsley, et al., as understood, the Remarks rely on the amendment adding the aspect ratio language. (Remarks of 5/6/2022 at 10). While Worsley recites an aspect ratio, this is understood as referring to the aspect ratio of the pores. (Worsley 9: [0150]). The amendment is persuasive. The rejection is WITHDRAWN. 
II. With respect to the rejection of Claim(s) 1-17 under 35 U.S.C. 103 as being unpatentable over US 2012/0028798 to Worsley, et al., the rejection is WITHDRAWN in view of the discussion above. 
III. With respect to the rejection of Claim(s) 1-15 and 17 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2007/0134151 to Jo, et al., as understood, the Remarks rely on the amendment adding the aspect ratio language. (Remarks of 5/6/2022 at 10). This is persuasive. The rejection is WITHDRAWN. 
IV. With respect to the rejection of Claim(s) 1-15 and 17 under 35 U.S.C. 103 as being unpatentable over US 2007/0134151 to Jo, et al., the rejection is WITHDRAWN in view of the discussion above.

Election/Restrictions
Claims 1-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 18-24 and Claim 25, directed to the process of making and using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 27, directed to the invention(s) added after action on the merits and restricted by original presentation, does require all the limitations of an allowable product claim, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I-IV, as set forth in the Office action mailed on 2/9/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
I. Claims 1-25 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. The Examiner’s Amendment addresses minor issues under 35 USC 112, provides for rejoinder of withdrawn inventions, and cancels Claim 27 which was ineligible for rejoinder. This is addressed in the attached interview summary, incorporated herein by reference. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736